Per Curiam.
In a suit by a guest against a hotel keeper, in which it was alleged that for the purpose of a banquet to be held in the dining-room of the hotel the defendant had erected an improvised platform in the dining-room about one foot from the floor and which extended about two and a half feet from the wall, that the plaintiff was one of the defendant’s guests at the banquet and did not know that the platform did not extend to the wall, that she was seated at a table on this platform with her back toward the edge thereof, and when the banquet was over she and another guest sitting next to her arose about the same time, and in order to avoid striking her said neighbor the plaintiff “was compelled to step back slightly,” and she stepped on the edge of the platform and fell; that she did not notice that the platform did not extend to the wall as she went upon the same, and had no occasion to make a minute examination thereof, and was not "warned or notified that the platform did not extend to the wall; and that the defendant was negligent in not providing the plaintiff with a reasonably safe place for her use as a guest at the banquet, in failing to extend the platform to the wall, in failing to put a rope or some protection around the edge of the platform, in failing to warn the plaintiff of the danger of stepping on the edge of the platform, and in placing her chair so close to the edge *163of the platform that when she arose she naturally stepped upon the edge of the platform and fell, receiving the injuries sued for; where it does not appear how close the plaintiff was seated to the edge of the platform, and does not appear that the dining-room was poorly or insufficiently lighted, or that she was prevented in any manner or that there was any reason why she did not or could not see or know of the gap between the wall and the platform, — it is not shown that the plaintiff could not have avoided her injury by the exercise of ordinary care for her own safety. Under the ruling applied by the Supreme Court in Executive Committee v. Wardlaw, 180 Ga. 148 (178 S. E. 55), reversing the decision of this court in Wardlaw v. Executive Committee, 47 Ga. App. 595 (170 S. E. 830), and the decisions cited in the dissenting opinion in 47 Ga. App., the plaintiff did not make a case authorizing her to recover of the defendant, and the judge erred in overruling the defendant’s general demurrer to the petition as amended.

Judgment reversed.


Jenkins, P. J., and Sutton, J., concur. Stephens, J., dissents.